UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – QSB/A Amendment No. 2 [mark one] x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: November 30, 2006 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-32619 The Tradeshow Marketing Company, Ltd. (Exact name of registrant as specified in its charter) Nevada 06-1754875 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 4550 East Cactus Road, Suite 220 Phoenix, AZ 85032-7702 (Address of principal executive offices including zip code) (800) 585-8762 (Registrant’s telephone number, including area code) Sierra Corporate Services 100 W. Liberty Street, 10th Floor, Reno, NV 89501 (Name and address of agent for service) (775) 788-2000 (Telephone Number, including area code, of agent for service) with a copy to: SteadyLaw Group, LLP 501 W. Broadway, Suite 800 San Diego, CA 92101 Telephone (619) 399-3090 Telecopier (619) 330-1888 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares outstanding of the issuer’s common stock as of the latest practicable date: 17,915,033shares of common stock, $.0001 par value per share, as of November 30, 2006. Transitional Small Business Disclosure Format (check one): Yes oNo x 2 Quarterly Report on FORM 10-QSB For The Period Ended November 30, 2006 Table of Contents The Tradeshow Marketing Company, Ltd. PART I. FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis or Plan of Operation 15 Item 3. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 22 3 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The Tradeshow Marketing Company, Ltd. Balance Sheet (unaudited) November 30 May 31,2006 2006 (Audited) (Unaudited) (Restated) ASSETS Current Assets Cash and Cash Equivalents $ 18,330 $ 43,538 Accounts Receivable 20,017 - Inventory 23,104 36,436 Total Current Assets 61,451 79,974 Long Term Assets Equipment - Net 22,139 28,805 Vehicles - Net 12,091 14,305 Network Infrastructure & Software 40,676 43,763 Other Assets 3,653 3,673 Total Long Term Assets 78,559 90,546 Total Assets $ 140,010 $ 170,520 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Accounts Payable $ 769 $ 46,423 Shareholder Loan - Related Party 28,673 Current Portion - Vehicle Loan 5,739 5,484 Total Current Liabilities 6,508 80,580 Vehicle Loan 9,797 13,069 Loan from Shareholder 166,689 Total Liabilities 182,994 93,649 Stockholders' Equity Common Stock, authorized 50,000,000 shares, par value $0.0001, issued and outstanding on November 30, 2006 and May 31, 2006 is 17,915,053 and 17,869,283 respectively 1,794 1,789 Paid in Capital 547,924 510,913 Subscription Receivable - - Accumulated Currency Translation - 14,141 Accumulated Deficit (592,702 ) (449,972 ) Total Stockholders' Equity (42,984 ) 76,871 Total Liabilities and Stockholders' Equity $ 140,010 $ 170,520 The accompanying notes are an integral part of these statements 4 The Tradeshow Marketing Company, Ltd. Statments of Operations (unaudited) SixMonthsEnded ThreeMonthsEnded November30, November30, 2006 2005 2006 2005 $ 198,697 $ 77,982 $ 66,157 $ 69,934 117,279 63,417 38,590 59,205 Gross Profit 81,418 14,565 27,567 10,729 General and Administrative 195,095 228,781 111,503 122,979 Professional Fees 29,053 61,042 25,731 8,774 Officer Compensation - Total Expenses 224,148 289,823 137,234 131,753 $ (142,730 ) $ (275,258 ) $ (109,667 ) $ (121,024 ) Currency Translation - 3,570 - 3,570 $ (142,730 ) $ (271,688 ) $ (109,667 ) $ (117,454 ) (Loss) per Share $ (0.01 ) $ (0.02 ) $ (0.01 ) $ (0.01 ) Weighted Average Number of Shares 17,885,810 17,440,232 17,885,810 17,440,232 The company relocated its home office to the U.S. and adjusted the foreign currency translation to contributed capital: $ (14,141 ) The accompanying notes are an integral part of these statements 5 The Tradeshow Marketing Company, Ltd. Restated Statements of Stockholders' Equity (unaudited) Dec 5, 2003 (Inception) to November 30, 2006 Foreign CommonStock Paid in Subscriptions Currency Accumulated Total Shares Amount Capital Receivable Translation Deficit Equity Shares Issued to Founders at $0.0001 per share 51,000,000 $ 5,100 $ 4,900 $ - $ - $ - $ 10,000 Deposits received for stock subscriptions 89,264 89,264 Currency Translation 1,115 1,115 Net Loss (29,058 ) (29,058 ) Balance, May 31, 2004 51,000,000 5,100 4,900 89,264 1,115 (29,058 ) 71,321 Shares Issued for Cash at $0.15 per share 666,667 67 99,933 (89,264 ) 10,736 Shares Issued for Cash at $0.001 per share 5,300,000 530 4,470 5,000 Founders Shares Cancelled (41,000,000 ) (4,100 ) 4,100 - Shares Issued for Services at $0.35 per share 38,592 4 13,503 13,507 Shares Issued for Cash and subscriptions receivable at $0.15 per share 746,704 75 111,930 (87,527 ) 24,478 Currency Translation 2,612 2,612 Net (Loss) (58,941 ) (58,941 ) Balance, May 31, 2005 16,751,963 1,676 238,836 (87,527 ) 3,727 (87,999 ) 68,713 Cash Received on Subscription Receivable 87,527 87,527 Shares Issued for Cash for $0.15 per share 291,400 29 43,681 43,710 Shares issued for Acqusition at $1.00 per share 15,000 2 14,998 15,000 Shares Issued for Cash for $0.25 per share 420,000 42 104,958 105,000 Shares issued for Services at $0.10 per share 295,000 30 29,470 29,500 Shares Issued for Cash at $0.25 per share 275,920 28 68,952 68,980 Shares Issued for Cash at $0.50 per share 20,000 2 9,998 10,000 Shares returned and Cancelled (200,000 ) (20 ) 20 - Currency Translation 10,414 10,414 Net (Loss) (361,973 ) (361,973 ) Balance, May 31, 2006 17,869,283 1,789 510,913 - 14,141 (449,972 ) 76,871 Contributed Capital 14,141 (14,141 ) - Shares Issued for Cash at $0.50 per share 20,000 2 9,998 10,000 Shares issued for Services at $0.10 per share 25,750 3 12,872 12,875 Net (Loss) (142,730 ) (142,730 ) Balance, November 30, 2006 17,915,033 $ 1,794 $ 547,924 $ - $ - $ (592,702 ) $ (42,984 ) The accompanying notes are an integral part of these statements 6 The Tradeshow Marketing Company, Ltd. Statements of Cash Flows (unaudited) Six Months Ended November 30, Three Months Ended November 30, 2006 2005 2006 2005 Operating Activities Net Profit / (Loss) $ (142,730 ) $ (275,258 ) $ (109,667 ) $ (121,024 ) Significant Non-Cash Transactions Stock issued for service 12,875 50 12,875 50 Contributed Capital - 18,096 - - Stock Cancelled - Subscriptions Receivable - Depreciation / Amortization Expense 8,567 2,020 4,343 1,010 Foreign Currency Translation - (6,151 ) 1,146 Changes in Assets and Liabilities (Increase)/Decrease in Inventory 13,332 (11,758 ) 8,282 (74 ) (Increase)/Decrease in Accounts Receivable (20,017 ) (22,693 ) 966 33,986 (Increase)/Decrease in Other Assets 20 3,609 259 Increase/(Decrease) in Payables (45,654 ) (16,945 ) (30,615 ) (4,978 ) Net Cash (Used) by Operating Activities (173,607 ) (309,030 ) (113,816 ) (89,625 ) Investment Activities Purchase of Network Infastructure (2,072 ) - - - Equipment Purchase 5,727 (11,521 ) - (6,222 ) Cash Used by Investment Activities 3,655 (11,521 ) - (6,222 ) Financing Activities Proceeds from Shareholder Loans 138,016 2,519 104,606 1,767 Proceeds/(Payments) - Equipment Financing (3,272 ) (1,548 ) (1,456 ) (1,272 ) Proceeds from sale of Common Stock 10,000 243,736 - 20,000 Cash Provided by Financing Activities 144,744 244,707 103,150 20,495 Net Increase / (Decrease) in Cash (25,208 ) (75,844 ) (10,666 ) (75,352 ) Cash, Beginning of Period 43,538 86,876 28,996 86,384 Cash, End of Period $ 18,330 $ 11,032 $ 18,330 $ 11,032 Significant Non-Cash Transactions: The company relocated its home office to the U.S. and adjusted the foreign currency translation to contributed capital: $ (14,141 ) Supplemental Information: Interest Paid $ 4,437 $ 1,422 $ 4,437 $ 1,422 Income Taxes Paid $ - $ - $ - $ - The accompanying notes are an integral part of these statements 7 THE TRADESHOW MARKETING COMPANY INC NOTES TO UNAUDITED FINANCIAL STATEMENTS (November 30, 2006 and May 31, 2006) NOTE 1. GENERAL ORGANIZATION AND BUSINESS The Tradeshow Marketing Company, Inc. (the Company) was organized in the state of Nevada on December 3, 2003. The Company was formed to marketing specialty products at tradeshows, infomercials, specialty product shops and kiosks in malls. The Company through August 31, 2006 has only been selling at tradeshows and in malls. On August 31, 2005, the Company purchased the inventory and executed a sublease agreement with two small retail stores in the Arrowhead and Paradise Valley Malls in Phoenix, Arizona. The Company operates on a May 31 fiscal year end. These statements have been adjusted to reflect the restatement of the Company’s May 31, 2006 and 2005 audited financial statements. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING PRACTICES The relevant accounting policies and procedures are listed below. Adjustments within Financial Statements These statements have been adjusted to reflect the restatement of the Company’s May 31, 2006 and 2005 audited financial statements. Please refer to the restated financials for May 21, 1006 and 2005 for details. The Balance Sheet and Statement of Stockholders’ Equity for the current six month period ended November 30, 2006 has been adjusted to reflect the increase in Paid in Capital of $14,141 to eliminate the $14,141 accumulated foreign currency translation. Accounting Basis The statements were prepared following generally accepted accounting principles of the United States of America consistently applied. Cash and Cash Equivalents Cash and cash equivalents consist of cash and deposits in transit. Dividends The Company has not yet adopted any policy regarding payment of dividends. No dividends have been paid during the periods shown. 8 Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Translation of Currency The company’s headquarters were in Canada through May 31, 2006 and maintained its financial records in $CDN. For the sake of reporting the Balance Sheet, amounts were converted to United States dollars using the exchange rate at the end of each period. Income statement amounts were converted using an average rate for the period resulting in a translation gain or loss for each period shown. On June 1, 2006 the Company relocated its headquarters to Phoenix, Arizona and established its accounts in U.S. Banks and adopted the U.S. Dollar as its functional currency. The company has eliminated its accumulated adjustment for foreign currency translation to contributed capital. Inventory The company inventories finished products it has purchased for resale. Revenue Recognition and Accounts Receivable All the sales for the Company are on a point of sale/cash and carry basis. The Company does not carry receivables for any sales. All sales are final. Revenue is recognized when a sale is made. No warranties are expressed or offered on any goods except that of the manufacturer, which they support directly. Advertising Expense Advertising, promotion and marketing costs are expensed as incurred. Advertising expense for the period ended November 30, 2006 and May 31, 2006 was $6,215 and $4,327 respectively. Income Taxes The provision for income taxes is the total of the current taxes payable and the net of the change in the deferred income taxes. Provision is made for the deferred income taxes where differences exist between the period in which transactions affect current taxable income and the period in which they enter into the determination of net income in the financial statements. Equipment Equipment is stated at cost. Depreciation is computed using the straight-line method over the assets useful lives, which are 5 year to 7 years. Maintenance and repairs are charged to expense as incurred. 30-Nov-06 31-May-06 Equipment $ 27,050 $ 32,387 Accumulated Depreciation (4,911 ) (3,582 ) Equipment - Net $ 22,139 $ 28,805 Vehicle $ 23,906 $ 24,041 Accumulated Depreciation (11,815 ) (9,736 ) Vehicle - Net $ 12,091 $ 14,305 Network Infrastructure $ 54,100 $ 52,028 Accumulated Depreciation (13,424 ) (8,265 ) Network Infrastructure - Net $ 40,676 $ 43,763 The difference in the value of the vehicle is reflective of the change in the foreign currency rate 9 Earnings per Share (EPS) The basic earnings (loss) per share are calculated by dividing the Company’s net income available to common shareholders by the weighted average number of common shares during the year. The diluted earnings (loss) per share are calculated by dividing the Company’s net income (loss) available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted as of the first of the year for any potentially dilutive debt or equity. The Company has not issued any options or warrants since inception, or other dilutive securities. The numerators and denominators used in the computations of basic and diluted EPS are presented in the following table: November 30, 2006 2005 Numerators for Basic and Diluted EPS Net income/(loss) to common shareholders $ (142,730 ) $ (271,688 ) Denominators for Basic and Diluted EPS Weighted average of shares outstanding 17,885,810 17,440,232 Basic and Diluted Earnings/(Loss) Per Share $ (0.01 ) $ (0.02 ) 10 NOTE 3. STOCKHOLDERS’ EQUITY Common Stock The Company is authorized 50,000,000 common shares with a $0.0001 par value. Year Ended May 31, 2004 At inception the Company Issued 51,000,000 million shares to the founder for an investment of $5,100. After year end the founder returned and the Company cancelled 41,000,000 common shares leaving a net of 10,000,00 for the founder. During the year ended May 31, 2004 cash deposits on private placement stock subscriptions in the amount of $89,264 were received the stock was not issued until July 8, 2004. Year Ended May 31, 2005 On July 8, 2004, the Company issued 666,667 common shares in a private placement at $0.15 per share for a total of $100,000 cash less $89,264 deposits previously received. On August 1, 2004, the Company issued 5,300,000 common shares under a previously committed Regulation D 504 offering and raised $5,000. These funds were used to pay legal fees. On August 1, 2004, the Company received and cancelled 41,000,000 common shares from its founder. On April 30, 2005, the Company issued 38,592 common shares for consulting services valued at $13,507 or $0.35 per share. On May 31, 2005, the Company issued 746,407 common shares at $0.15 per share in a private placement and received $28,578 cash and $83,427 subscriptions Receivable. Year Ended May 31, 2006 On July 15, 2005, the Company issued 291,400 common shares at $0.15 per share in a private placement for cash in the amount of $43,710. Between August 15 and August 30, 2005 the Company issued 420,000 common shares at $0.25 per share in a private placement for cash in the amount of $105,000. During the period ended May 31, 2006, the Company issued 310,000 common shares at $0.10 per share for director and consulting services valued at $31,000. On December 1, 2005 the Company issued 275,920 common shares at $0.25 per share in a private placement for $68,980 cash. On February 20, 2006 the Company issued 20,000 common shares at $0.50 per share in a private placement for $10,000 cash. On February 28, 2006 the Company received and cancelled 200,000 common shares that were issued in error. 11 Period Ended November 30, 2006 On June 1, 1006 the Company recorded $14,141 contributed capital to eliminate the accumulated foreign currency translation balance. On August 30, 2006 the Company issued 20,000 con shares in a private placement for $10,000. On October 15, 2006 the Company issued 25,750 shares of its common stock to two consultants for services valued at $12,875. The services performed by the consultants involved accounting and management services, for the period from June 06 to Oct 06. NOTE 4. NOTES PAYABLE - RELATED PARTY TRANSACTION Following are the notes payable as of November 30, 2006 and May 31, 2006. The Current portion of vehicle loan is estimated using the $CDN payment times the 2006 average exchange rate to $US: 30-Nov-06 31-May-06 Installment note on vehicle, $537 ($CDN) payment for 60 months, Annual interest rate at 7.39% $ 15,536 $ 18,553 Less: Current Portion (5,739 ) (5,484 ) Long-Term Portion 9,797 14,253 Demand note, non-interest, Related Party 166,689 28,673 Notes Payable $ 176,486 $ 41,742 A shareholder has provided operational financing to the company on an unsecured, non-interest bearing, demand note. NOTE 5. PROVISION FOR INCOME TAXES The Company provides for income taxes under Statement of Financial Accounting Standards NO. 109, Accounting for Income Taxes. SFAS No. 109 requires the use of an asset and liability approach in accounting for income taxes. Deferred tax assets and liabilities are recorded based on the differences between the financial statement and tax bases of assets and liabilities and the tax rates in effect when these differences are expected to reverse. SFAS No. 109 requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. The total deferred tax asset is $98,994 as of May 31, 2006, which is calculated by multiplying a 22% estimated tax rate by the cumulative NOL of $449,972. The total valuation allowance is a comparable $98,994. 12 The provision for income taxes is comprised of the net changes in deferred taxes less the valuation account plus the current taxes payable as shown in the chart below. May 31, 2006 2005 Net changes in Deferred Tax Benefit $ 79,634 $ 12,967 Valuation account (79,634 ) (12,967 ) Current Taxes Payable 0 0 Net Provision for Income Taxes $ 0 $ 0 Below is a chart showing the estimated federal net operating losses and the years in which they will expire. Year Amount Expiration 2004 $ 29,058 2024 2005 58,941 2025 2006 361,973 2026 Total $ 449,972 NOTE 6. OPERATING LEASES AND OTHER COMMITMENTS: The Company has two operating subleases for retail outlets located in the Arrowhead and Paradise Valley Malls in Phoenix, Arizona with aggregate monthly payment of $8,045 or $96,450 per year. The Arrowhead sub-lease expired in December 2006 and was subsequently renewed for a period of two years until December 2008 and Paradise Valley sub-lease will expire in December 2008.The numbers shown below assume that the company will be able to renew its lease or sublease and continue to operate these facilities at the current rate: Year 1 Year 2 Year 3 Year 4 Year 5 Retail Outlets $ 96,450 $ 96,450 $ 96,450 $ 96,450 $ 96,450 NOTE 7. GOING CONCERN The accompanying financial statements have been prepared assuming that the company will continue as a going concern. The Company has accumulated a total loss of $592,702 since inception. This raises substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from this uncertainty. Management continues to seek funding from its shareholders and other qualified investors to pursue its business plan of developing specialty retail products, purchasing retail stores in malls and developing product infomercials. NOTE 8. THE EFFECT OF RECENTLY ISSUED ACCOUNTING STANDARDS Below is a listing of the most recent accounting standards SFAS 150-154 and their effect on the Company. Statement No. 150Accounting for Certain Financial Instruments with Characteristics of both Liabilities and Equity (Issued 5/03) This Statement establishes standards for how an issuer classifies and measures certain financial instruments with characteristics of both liabilities and equity. 13 Statement No. 151Inventory Costs-an amendment of ARB No. 43, Chapter 4 (Issued 11/04) This statement amends the guidance in ARB No. 43, Chapter 4, Inventory Pricing, to clarify the accounting for abnormal amounts of idle facility expense, freight, handling costs, and wasted material (spoilage). Paragraph 5 of ARB 43, Chapter 4, previously stated that “…under some circumstances, items such as idle facility expense, excessive spoilage, double freight and re-handling costs may be so abnormal as to require treatment as current period charges….” This Statement requires that those items be recognized as current-period charges regardless of whether they meet the criterion of “so abnormal.” In addition, this Statement requires that allocation of fixed production overheads to the costs of conversion be based on the normal capacity of the production facilities. Statement No. 152Accounting for Real Estate Time-Sharing Transactions (an amendment of FASB Statements No. 66 and 67) This Statement amends FASB Statement No. 66, Accounting for Sales of Real Estate, to reference the financial accounting and reporting guidance for real estate time-sharing transactions that is provided in AICPA Statement of Position (SOP) 04-2, Accounting for Real Estate Time-Sharing Transactions. This Statement also amends FASB Statement No. 67, Accounting for Costs and Initial Rental Operations of Real Estate Projects, states that the guidance for (a) incidental operations and (b) costs incurred to sell real estate projects does not apply to real estate time-sharing transactions. The accounting for those operations and costs is subject to the guidance in SOP 04-2. Statement No. 153Exchanges of Non-monetary Assets (an amendment of APB Opinion No. 29) The guidance in APB Opinion No. 29, Accounting for Non-monetary Transactions, is based on the principle that exchanges of non-monetary assets should be measured based on the fair value of the assets exchanged. The guidance in that Opinion, however, includes certain exceptions to the principle. This Statement amends Opinion 29 to eliminate the exception for non-monetary exchanges of similar productive assts and replaces it with a general exception for exchanges of non-monetary assets that do not have commercial substance. A non-monetary exchange has commercial substance if the future cash flows of the entity are expected to change significantly as a result of the exchange. Statement No. 154Accounting Changes and Error Corrections (a replacement of APB Opinion No. 20 and FASB Statement No. 3) This Statement replaces APB Opinion No. 20, Accounting Changes, and FASB Statement No. 3, Reporting Accounting Changes in Interim Financial Statements, and changes the requirements for the accounting for and reporting of a change in accounting principle. This Statement applies to all voluntary changes in accounting principle. It also applies to changes required by an accounting pronouncement in the unusual instance that the pronouncement does not include specific transition provisions. When a pronouncement includes specific transition provisions, those provisions should be followed. The adoption of these new Statements is not expected to have a material effect on the Company’s current financial position, results or operations, or cash flows. 14 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Nature of Business The Tradeshow Marketing Company was incorporated on December 03, 2003. Over the past twenty years, Tradeshow’s management team and demonstration professionals have worked in the direct sales industry marketing a variety of products directly to consumers at trade shows, malls (kiosks), fairs and exhibitions throughout Canada and the United States. The Company’s product categories include specialty household, beauty and fitness, home and garden and electronics products. The products we retail are considered small ticket items, are innovative and are highly desired by the target audience. Price points for our products typically start in the $50 range and our target demographic is in the $50,000 - $100,000 annual income range. Products from various suppliers that we have sold in the past included: a) Ontel Products: “As Seen On TV” products that include the Swivel Sweeper, Glass Wizard and AB Master; b) American Direct (TriStar): product supplied includes the Lateral Thigh Trainer and Jack Lalanne’s Power Juicer; c) Cava Industries: supplies the Cold Heat Soldering Tool and Smart Spin containers; d) ITW Space Bags: supplies Space Bags for storage; e) Orange Glow International: suppliers of cleaning productsOxiClean, Orange Glo, and Kaboom, among others; f) Overbreak: supplies toys that include Hover Disc, Hover Copter and Rainbow Art. Sales volumes for products fluctuate increasing significantly during the holiday season. Typically, the Company experiences the highest sales volume for products that are demonstrated via infomercials, during those periods when the infomercials are advertised on television. No one particular product represents a material portion of our revenues for the entire fiscal year. Rather, annual gross sales are derived from numerous products, with eight to ten feature products, on average, being the biggest sellers. For the period ended November 30, 2006 the bulk of our sales revenue has come from our retail stores and Internet sales. Both sales channels are experiencing moderate growth. Store sales continue to lead Internet sales. Measures Tradeshow has taken to build infrastructure To date, Tradeshow has sold product at a number of venues that includes trade shows, malls (kiosks) fairs, exhibitions in the following cities: Canada: Vancouver, Abbotsford, Victoria, Nanaimo (includes mall kiosks), Calgary, Edmonton, Regina, Saskatoon, Winnipeg, Toronto (every second year); United States: Puyallup, WA, Tacoma, WA, Pomona, CA, Phoenix, AZ. On August 31, 2005, Tradeshow acquired the assets and sub-leases of two retail stores in the Arrowhead and Paradise Valley Malls in Phoenix, Arizona. Following the acquisition, the Company changed the name of the two stores to “Sandstrom OnTV”. The Company’s Sandstrom OnTV stores feature a unique and diverse mix of innovative consumer products, which includes the same merchandise that the Company demonstrates and sells at tradeshow venues. On December 23, 2005 the company announced the launch of its first eCommerce website for ON TV products. The site, located at www.ontvco.com, offers direct access to classic and the most popular ON TV Items. The site is managed buy the companies Chief Technical Officer and orders are fulfilled thru the Paradise Valley retail store in Phoenix Arizona. 15 Acquisition of productive assets The acquisition of the two retail stores was an acquisition of productive assets, as the Company purchased the assets of, and assumed thesub-leases for, both retail businesses. The Company also received the rights to use the “As Seen On TV” trade name for the stores, but has decided to use the name Sandstrom OnTV” instead. The Company acquired $35,000 dollars of stock and equipment in the acquisition.The assets acquired included an inventory of “as seen on TV” like products valued at the time of the transaction at $25,000 (based on the products wholesale prices; the retail value is approximately double that figure), and store fixtures, such as shelving, displays casing video surveillance equipment, computers, a cash register and a credit card machine, the value of which was deemed to be $10,000. Currently, each store is fully operational and is open for business during regular mall hours. Both stores are staffed. There are four full-time employees (as at November 30, 2006). The approximate square footage of each store is 530 sq feet. The Company has two operating subleases for retail outlets located in the Arrowhead and Paradise Valley Malls, Arizona with aggregate monthly payment of $8,045 or $96,450 per year. The lease on Paradise Valley store expires in December 2008, and the lease on Arrowhead store expires in December 2006. The numbers shown below assume that the Company will be able to renew its lease or sublease and continue to operate these facilities at the current rate: Year 1 Year 2 Year 3 Year 4 Year 5 Retail Outlets $ 96,450 $ 96,450 $ 96,450 $ 96,450 $ 96,450 Tradeshow assumed the leases for both store locations. The Arrowhead Mall lease expires Dec 2006(in the Company’s 2007 fiscal year) and Paradise Valley Mall lease expires Dec 2008(in the Company’s 2009 fiscal year). Results of Operations Second quarter of 2006 Compared to Second Quarter of 2005 The following overview provides a summary of key information concerning our financial results for the second quarter of our fiscal year ending May 31st,2007: Three Months Ended November 30, Increase 2006 2005 (Decrease) Revenue $ 66,157 $ 69,934 $ (3,777 ) Cost of Sales 38,590 59,205 (20,615 ) Gross Profit 27,567 10,729 16,838 Expenses General and Administrative 111,503 122,979 (11,476 ) Professional Fees 25,731 8,774 16,957 Officer Compensation - - - Total Expenses 137,234 131,753 5,481 Net Profit / (Loss) $ (109,667 ) $ (121,024 ) 11,357 16 Revenue Total revenue for the second quarter of 2006 decreased by $ 3,777 due to a slight drop in sales. Expenses There was a decrease o f $ 11,476 in general and administrative expenses for the second quarter of 2006 compared to the second quarter of 2005, but an increase of $16,957 for professional fees incurred in the process restating our financials. Net Loss Our net loss for the second quarter of 2006 and 2005 was $(109,667) and $ (121,024) respectively , for a decrease loss of $11, 357. Results of Operations for First Six months of 2006 compared to First Six Months of 2005 The following overview provides a summary of key information concerning our financial results for the first six months of our fiscal year ending May 31st,2007: Six Months EndedNovember 30, Increase 2006 2005 (Decrease) Revenue $ 198,697 $ 77,982 $ 120,715 0 Cost of Sales 117,279 63,417 53,862 0 Gross Profit 81,418 14,565 66,853 0 Expenses 0 General and Administrative 195,095 228,781 (33,686 ) Professional Fees 29,053 61,042 (31,989 ) Officer Compensation - - 0 0 Total Expenses 224,148 289,823 (65,675 ) 0 Net Profit / (Loss) $ (142,730 ) $ (275,258 ) $ 132,528 Revenue The Company generated revenue of $77,982 from operations for the six months ended November 30,2005. From operations for the six months ended November 30, 2006, we generated revenue of $198,697, an increase of $120,715 over the six months ended November 30, 2005. The increase in sales is attributable to 17 the addition of the online sales channel (www.ontvco.com), as well as healthy retail sales at the retail outlets. Expenses There was a decrease o f $33,686 in general and administrative expenses for the first six months of 2006 compared to the first six months of 2005,and also a decrease of $31,989 for professional fees. Net Loss Our net loss for the second quarter of 2006 and 2005 was $(109,667) and $ (121,024) respectively , for a decrease loss of $11, 357. The decrease in operating loss between the six months ended November 30, 2005 and the six months ended November 30, 2006 was due to our increased revenue, as well as a decrease in the professional and consulting fees that we incurred as part of our start up costs. For the six month periods that ended November 30, 2006 and November 30, 2005, there was no officer compensation . Limited Operating History; Need for Additional Capital There is no historical financial information about the Company upon which to base an evaluation of our performance. The Company is a development stage corporation and has not generated any revenues from operations. We cannot guarantee that we will be successful in our business operations. The Company’s business is subject to risks inherent in the establishment of a new business enterprise. See “Item 1. Description of Business - Risk Factors”. The Company has no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, the Company may not be unable to continue, develop or expand operations. Equity financing could result in additional dilution to existing shareholders. Liquidity and Financial Condition The Company had cash on hand of $18,330 as of November 30, 2006. The Company has not attained profitable operations and is dependent upon obtaining additional financing. For these reasons our auditors have stated in their report that they have substantial doubt that we will be able to continue as a going concern. The financial statements accompanying this quarterly report contemplate the Company’s continuation as a going concern. However, the Company has sustained substantial losses and is still in the development stage. Additional funding will be necessary to continue development and marketing of our products. The Company intends to arrange for the sale of additional shares of our common stock to obtain additional operating capital for at least the next twelve months. Off- Balance Sheet Arrangements The Company has no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company’s financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. CRITICAL ACCOUNTING POLICIES AND ESTIMATES Our financial statements are based on accounting principles generally accepted in the United States of America, many of which require management to make significant estimates and assumptions. We believe that the following are some of the more critical judgment areas in the application of our accounting policies that currently affect our financial condition and results of operation. 18 Revenue recognition. We recognize revenue at the point of sale at our retail stores, at our tradeshows and over the Internet. We do not carry any accounts receivable and all sales are final. No warranties are expressed or offered on any goods except that of the manufacturer, which they support directly. Merchandise inventories. We record inventory at lower of cost (first-in, first-out method) or market value. We reduce the carrying value of our inventory for estimated obsolescence or unmarketable inventory by an amount equal to the excess of the cost of inventory over the estimated market value based upon assumptions about future demand and market conditions. If actual market conditions are less favorable than those projected by management, additional reserves may be required. Income taxes. The provision for income taxes is the total of the current taxes payable and the net of the change in the deferred income taxes. Provision is made for the deferred income taxes where differences exist between the period in which transactions affect current taxable income and the period in which they enter into the determination of net income in the financial statements. Stock Based Compensation: The Company accounts for its stock based compensation based upon provisions in SFAS No. 123, Accounting for Stock-Based Compensation. In this statement stock based compensation is divided into two general categories, based upon who the stock receiver is, namely: employees/directors and non-employees/directors. The employees/directors category is further divided based upon the particular stock issuance plan, namely compensatory and non-compensatory. The employee/directors non-compensatory securities are recorded at the sales price when the stock is sold. The compensatory stock is calculated and recorded at the securities’ fair value at the time the stock is given. SFAS 123 also provides that stock compensation paid to non-employees be recorded with a value which is based upon the fair value of the services rendered or the value of the stock given, whichever is more reliable. The Company has selected to utilize the fair value of the stock issued as the measure of the value of services obtained. Risk Factors An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this Annual Report before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. The trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. Our accountants believe there is substantial doubt about our ability to continue as a going concern. The Company incurred a loss in the amount of $592,702 for the period from inception November 30, 2006. Net loss from operations for the six months ended November 30, 2005 was $$275,28 Net loss from operation for the six months ended November 30, 2006, was $142,730. The decrease in operating loss of $132,528 between the six months ended November 30, 2005 and November 30, 2006 was due to our increased revenue, as well as a decrease in the professional and consulting fees that we incurred as part of our start up costs. For the six month periods that ended November 30, 2006 and 2005, there was no officer compensation. The Company will require additional financing if the costs of our operations are greater than anticipated. We will also require additional financing to sustain our business operations if we are not successful in earning revenues. We currently do not have any arrangements for financing and we may not be able to obtain financing when required. The Company’s future is dependent upon our ability to obtain financing and upon future profitable operations from the development of our business. Obtaining additional financing would be subject to a number of factors. These factors may make the timing, amount, terms or conditions of additional financing unavailable to the Company. 19 Since this is a new direction for the business, we face a high risk of business failure due to our inability to predict the success of our business The Company has just begun the initial stages of our new business, and thus we have no way to evaluate the likelihood that we will be able to operate the business successfully. The Company was incorporated on December 3, 2003, and to date has been involved primarily in the sale of a diverse mix of innovative merchandise via tradeshows, malls (kiosks), fairs, exhibitions. Tradeshow will also sell the same merchandise as part of its offerings in its two new mall-based stores. The Company faces a high risk of business failure because of the unique difficulties and uncertainties inherent in new ventures. Potential investors should be aware of the difficulties normally encountered by commencing a new business venture and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the business the Company plans to undertake. Our stock is a “penny stock”, with the result that trading of our common stock in any secondary market may be impeded. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the Nasdaq system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the Commission, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of Securities' laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type, size and format, as the Commission shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with: (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our stock as it is subject to these penny stock rules. Therefore, stockholders may have difficulty selling those securities. FORWARD LOOKING STATEMENTS All statements contained in this Form 10-SB, other than statements of historical facts, that address future activities, events or developments are forward-looking statements, including, but not limited to, statements containing the words "believe," "anticipate," "expect" and words of similar import. These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of 20 historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances. However, whether actual results will conform to the expectations and predictions of management is subject to a number of risks and uncertainties that may cause actual results to differ materially. Such risks include, among others, the following: international, national and local general economic and market conditions: our ability to sustain, manage or forecast our growth; raw material costs and availability; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other factors referenced in this and previous filings. Consequently, all of the forward-looking statements made in this Form 10-SB are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations. As used in this Form 10-SB, unless the context requires otherwise, “Tradeshow” or “Tradeshow Marketing” or "we" or "us" or the "Company" means The Tradeshow Marketing Company, Ltd. Employees The Company has 4 employees as of the date of this Quarterly Report other than our Directors. The Company conducts its business largely through agreements with consultants and arms-length third parties. Research and Development Expenditures The Company has not incurred any research or development expenditures since its incorporation. Patents and Trademarks The Company does not own, either legally or beneficially, any patent or trademark. Seasonality The Companies sales are quite seasonal, increasing with the shopping trends associated with the retail industry of sales peaking during the holiday season. In the past year, a substantial portion of our total revenues and all or most of our earnings came in the first quarter ending February 28. The results of operations for this quarterly period are not necessarily indicative of the results for the full fiscal year. ITEM 3 CONTROLS AND PROCEDURES In accordance with Exchange Act Rules13a-15 and 15d-15, we carried out an evaluation, under the supervision and with the participation of management, including our Chief Executive Officer and our Chief Financial Officer, of the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report. Based on that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective as ofNovember 30, 2006 to provide reasonable assurance that information required to be disclosed in our reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. There was no change in our internal controls or in other factors that could affect these controls during our last fiscal quarter,ended November 30, 2006,that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 21 PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS The Company is not a party to any material legal proceedings and to Management’s knowledge, no such proceedings are threatened or contemplated. ITEM 2 - RECENT SALES OF UNREGISTERED SECURITIES On November 30, 2006, the Company had approximately 17,915,033 shares outstanding. To date, our principal capital resources have been acquired through a combination of short-term debt and the issuance of capital stock. During the period covered by this report , on October 15, 2006, the Company issued 25,750 shares at $0.50 per share for a total amount of $12,872, in exchange for services. For additional information related to this issuance, please see Note3 to the Financial Statements. ITEM 3. DEFAULTS UPON SENIOR SECURITIES N/A ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to the Company’s security holders for a vote during thesix months endingNovember 30, 2006. ITEM 5. OTHER INFORMATION N/A ITEM 6.EXHIBITS AND REPORTS ON FORM 8-K 31.1 Certification of Quarterly report on form 10Q SB, Chief Executive Officer 31.2 Certification of Quarterly report on form 10Q SB, Chief Financial Officer 32.1 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, Chief Executive Officer 32.2 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, Chief Financial Officer 22 SIGNATURES In accordance with the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE TRADESHOW MARKETING COMPANY,LTD. Date:September 7, 2007 By: /s/Bruce Kirk President and CEO Title Date:September 7, 2007 By: /s/Peggie-Ann Kirk Chief Financial Officer Title
